DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are cancelled. Claims 30-49 have been examined and rejected.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 30-49 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by David Navratil et al. (NPL 5G-Xcast_D4.3_v1.0 : Broadcast and Multicast Communication Enablers for the Fifth-Generation of Wireless Systems
Deliverable D4.3 (Ref. Ares (2018)6153891 - 30/11/2018) (Date 2018/11/14)).
As per claims 30 and 40,
Navratil teaches method comprising: receiving, by a session management function (SMF) from an application function (AF), a multicast/broadcast (MB) session modification request including updated location information and an updated requirement on a service (Navratil see page 87, 88, fig. 4.3.6.2-1: steps 1-5, to create a new request, the AF invokes an Npcf _Policy Authorization_ Create Request service operation according to service operation [AF request] is defined in TS 23.501 [2] clause 5.6.7, with an AF Transaction Id, AF sends its request to the PCF directly, PCF determines if existing PDU Sessions are impacted by the AF request. For each of these PDU Sessions, the PCF updates the SMF with corresponding new PCC rules by invoking Npcf _ SMPolicyControl _ Update Notify service operation, where AF sends its request with a group of UE or all UE having a PDU Session associated with the target DNN and S-NSSAI, Location of the AF, mapping information  AF-Service-Identifier -a target DNN and slicing information S-NSSAI and a list of DNAIs and routing profile IDs); 
sending, by the SMF to an access management function (AMF), an N11 MB session modification request including information associated with the updated location information and the updated requirement on the service (Navratil see page 67, 1b-1d. defined in clause 4.16.5 to notify SMF about the modification of policies PCF after receiving AF requests, the UDM updates the subscription data of SMF by, Nudm _ SubscriberData _ UpdateNotification  with SUPI, Subscription Data, the SMF updates the Subscription Data and acknowledges the UDM by returning an Ack with SUPI, SMF may decide to modify PDU Session, SMF requested modification, the SMF invokes Namf _Communication_ NlN2MessageTransfer: N2 SM information {PDU Session ID, QFIs, QoS Profiles, Session-AMBR}, N1 SM container :PDU Session Modification Command {PDU Session ID, QoS rules, QoS rule operation, Session-AMBR})  
sending, by the AMF to multiple access network (AN) nodes, requests according to the N11 MB session modification request (Navratil see page 68 AMF may send N2 PDU Session Request {N2 SM information received from SMF, NAS message {PDU Session ID, Nl SM container {PDU Session Modification Command}}} Message to the AN), 
wherein one or more of the requests are to request one or more of the multiple AN nodes to establish an MB session according to the information associated with the updated location information, and the one or more of the requests include a temporary mobile group identifier (TMGI) and updated quality of service (QoS) parameters associated with the updated requirement on the service (Navratil see page 67 and 87, When the AF request targets multiple UE, a group of UE or all UE having a PDU Session associated with the target DNN and S-NSSAI, as group ID that involve multiple PCF, the way for the NEF to provide the content of Npcf _Policy Authorization_ Create Request to all potentially impacted PCFs, SMF requested modification, the SMF invokes Namf _Communication_ NlN2MessageTransfer {N2 SM information {PDU Session ID, QFIs, QoS Profiles, Session-AMBR}, N1 SM container {PDU Session Modification Command {PDU Session ID, QoS rules, QoS rule operation, Session-AMBR});
receiving, by the AMF, one or more responses from the one or more of the multiple AN nodes (Navratil see page 68 step 6. AN may acknowledge N2 PDU Session Request by sending a N2 PDU Session Ack {N2 SM information {List of accepted/rejected QFIs, AN Tunnel Info, PDU Session ID}, User location Information} } Message to the AMF, in case of Dual Connectivity, if one or more QFIs were added to the PDU Session, the Master RAN node may assign one or more of these QFIs to a RAN node which was not involved in the PDU Session earlier, then AN Tunnel Info includes a new N3 tunnel endpoint for QFIs assigned to the new RAN node);
and sending, by the AMF to the SMF, an N11 MB session modification response (Navratil see page 68, step 7. The AMF forwards the N2 SM information and the User location Information received from the AN to the SMF via N smf _PDUSession _ UpdateSMContext service operation, where the SMF replies contains a N smf _PDUSession _ Update SM Context Response).

As per claims 31 and 41,
Navratil teaches method according to claim 30, wherein the sending, by the AMF to the SMF, an N11 MB session modification response comprises: sending, by the AMF to the SMF, an N11 MB session modification response after the AMF receives all the responses from the multiple AN nodes (Navratil see page 68, step 6, In case of Dual Connectivity, if one or more QFis were added to the PDU Session, the Master RAN node may assign one or more of these QFis to a RAN node which was not involved in the PDU Session earlier; In this case the AN Tunnel Info includes a new N3 tunnel endpoint for QFis assigned to the new RAN node).

As per claims 32 and 42,
Navratil teaches the method according to claim 30, wherein the information associated with the updated location information comprises one or more of: geographical zone identifiers, and one or more AN addresses to be added or removed from the MB session (Navratil see page 31 step 12, page 68 The AMF sends the N2 PDU Session bcast Request to RAN nodes based on the tracking area information, the AMF can store the tracking area information received in step 10 in a context, AMF to RAN: N2 Request {N2 SM information received from SMF, security context, AMF Signaling Connection ID, Handover Restriction List, Subscribed UE-AMBR, MM NAS Service Accept, list of recommended cells/ TAs / NG-RAN node identifiers}, If the UE is in CM-IDLE state and an A TC is activated, the AMF updates and stores the UE context based on the Namf _Communication_ NlN2MessageTransfer and steps 4, 5, 6 and 7 are skipped. When the UE is reachable, when the UE enters CM-CONNECTED state, the AMF forwards the N1 message to synchronize the context with the UE, AMF send N2 PDU Session Request {N2 SM information received from SMF, NAS message {PDU
Session ID, N1 SM container {PDU Session Modification Command}}} Message to the RAN).

As per claim 33,
 	Navratil teaches the method according to claim 32, wherein the updated location information comprises one of: locations to be added to or removed from the MB session, locations to deactivate or activate the MB session (Navratil see page 68, step 5 (R)AN may issue AN specific signalling exchange with the UE that is related with the information received from SMF., in case of a 3GPP RAN, an RRC Connection Reconfiguration may take place with the UE modifying the necessary RAN resources related to the PDU Session).

As per claim 34,
 	Navratil teaches method according to claim 30, wherein the updated requirement on the service associated comprises one or more QoS requirements (Navratil see page 67, 3b SMF requested modification, the SMF invokes Namf _Communication_ NlN2MessageTransfer {N2 SM
information {PDU Session ID, QFIs, QoS Profiles, Session-AMER}, N1 SM container {PDU Session Modification Command {PDU Session ID, QoS rules, QoS rule operation, Session-AMER}).  

As per claims 35 and 44,
Navratil teaches method according to claim 30, wherein the method further comprises: according to the N11 MB session modification request, determining, by the AMF, to request the one or more of the multiple AN nodes to establish an MB session associated with the service (Navratil see page 15, 16 M3a. SMF sends an N4 Session Establishment/Modification Request to SMF and provides Packet detection, enforcement and reporting rules to be installed on the UPF for this PDU Session. If CN Tunnel Info is allocated by the SMF, the CN Tunnel Info is provided to UPF in this step 27, RAN issue AN specific signaling exchange with the UE that is related with the information received from SMF. For example, in case of a NG-RAN, an RRC Connection Reconfiguration may take place with the UE modifying the necessary RAN resources related to the PDU Session).  

As per claims 36 and 45,
Navratil teaches the method of claim 3, wherein responsive to feedback from the EDs, sending by the (R)AN node to the AMF an MB session change response comprises sending by the (R)AN node one or more of: an MB session modification response indicating the MB session associated with the (R)AN node is changed; an MB session establishment response indicating the MB session associated with the (R)AN node is established; and multiple MB session responses, each MB session response indicating that the MB session associated with one of the EDs has changed  (Navratil see page 17, RAN may acknowledge N2 PDU Session Request by sending a N2 PDU Session Ack {N2 SM information {List of accepted/rejected QFIs, AN Tunnel Info, PDU Session ID}, User location Information} Message to the AMF Reconfiguration may take place with the UE modifying the necessary RAN resources related to the PDU Session, PDU Session update is used to add/create multicast context, RAN may need to reallocate N3 tunnel end-point information and send the information in N2 PDU Session Ack message).

As per claims 37 and 46,
Navratil teaches method according to claim 30, wherein the requests further include one or more second requests, the method further comprises: according to the N11 MB session modification request, determining, by the AMF, to request which AN node to modify an MB session associated with the service, and wherein the sending, by the AMF to multiple AN nodes, requests further comprises: sending, by the AMF to one or more determined AN nodes, the one or more second requests to request the one or more determined AN nodes to modify an MB session associated with the service, and the one or more second requests include a TMGI and updated QoS parameters associated with the updated requirement on the service (Navratil see page 68, step 6 In case of Dual Connectivity, if one or more QFis were added to the PDU Session, the Master RAN node may assign one or more of these QFis to a RAN node which was not involved in the PDU Session earlier, in this case the AN Tunnel Info includes a new N3 tunnel endpoint for QFis assigned to the new RAN node, Correspondingly, if one or more QFis were removed from the PDU Session, a RAN node may not be involved in the PDU Session anymore, and the corresponding tunnel endpoint is removed from the AN Tunnel Info).

As per claim 38
Navratil teaches the method according to claim 30, wherein the requests further include one or more third requests, the method further comprises: according to the N11 MB session modification request, determining, by the AMF, to request which AN node to release an MB session, and wherein the sending, by the AMF to multiple AN nodes, requests further comprises: sending, by the AMF to one or more determined AN nodes, the one or more third requests to request the one or more determined AN nodes to release an MB session, and the one or more third requests include a TMGI (Navratil see page 31, 71 and 72, lb, 1c, 1d. PDU Session Release initiated by the SMF  as The PCF may invoke a Session Management Policy Termination procedure as defined in clause 4.16.6 to request the release of the PDU Session the AMF may invoke the Nsmf _PDUSession Release SM Context service operation to request the release of the PDU Session in case of mismatch of PDU Session status between UE and AMF invoked due to a change of the set of network slices for a UE where a network slice instance is no longer available at 11. [Conditional] SMF to AMF: Nsruf _PDUSession Update SM Context Response (N2 SM information (PDU Session ID, QFIs, QoS profiles, CN N3 Tunnel Iufo, S-NSSAI), Cause) to the AMF, at 12. AMF to (R)AN: N2 Request {N2 SM information received from SMF, security context, AMF Signalling Connection ID, Handover Restriction List, Subscribed UE-AMBR, MM NAS Service Accept, list of
recommended cells/ TAs / NG-RAN node identifiers}); 

As per claim 39,
Navratil teaches the method according to claim 30, wherein the method further comprises: sending, by the SMF to each of one or more user plane functions (UPFs), an N4 MB session modification request including one or more rules associated with the updated requirement on the service; and receiving, by the SMF from the each of the one or more UPFs, an N4 MB session modification response  (Navratil see page 55, step 15 and 16, AMF to SMF: Nsrnf_PDUSession_UpdateSMContext Request {N2 SM information, Request Type}, AMF forwards the N2 SM information received from RAN to the SMF, If the list of rejected QFIs is included in N2 SM information, the SMF shall release the rejected QFIs associated QoS profiles, SMF initiates an N4 Session Modification procedure with the UPF, SMF provides AN Tunnel Info to the UPF as well as the corresponding forwarding rules).

As per claim 43,
Navratil teaches the system according to claim 40, wherein the system further comprises the AF configured to: send, to the SMF, the MB session modification request (Navratil see page 67, 1b-1d. defined in clause 4.16.5 to notify SMF about the modification of policies PCF after receiving AF requests, the UDM updates the subscription data of SMF by, Nudm _ SubscriberData _ UpdateNotification  with SUPI, Subscription Data, the SMF updates the Subscription Data and acknowledges the UDM by returning an Ack with SUPI).

As per claim 47,
 	Navratil teaches the system according to claim 40, wherein the system further comprises multiple AN nodes, each configured to: receive, from the AMF, a request to perform one of establishing, modifying and releasing an MB session; according to the request, perform one of establishing, modifying and releasing the MB session; and send a response to the AMF (Navratil see page 68 step 6. AN may acknowledge N2 PDU Session Request by sending a N2 PDU Session Ack (N2 SM information (List of accepted/rejected QFI(s), AN Tunnel Info, PDU Session ID), User location Information) Message to the AMF, in case of Dual Connectivity, if one or more QFis were added to the PDU Session, the Master RAN node may assign one or more of these QFis to a RAN node which was not involved in the PDU Session earlier, then AN Tunnel Info includes a new N3 tunnel endpoint for QFis assigned to the new RAN node).  

As per claim 48,
Navratil teaches the system according to claim 40, wherein the SMF is further configured to: send, to each of one or more user plane functions (UPFs), an N4 MB session modification request including one or more rules associated with the updated requirement on the service; and receiving, from the each of the one or more UPFs, an N4 MB session modification response (Navratil see page 55, 56,  16a. The SMF initiates an N4 Session Modification procedure with the UPF, SMF provides AN Tunnel Info to the UPF as well as the corresponding forwarding rules  6: If the PDU Session Establishment Request was due to mobility between 3 GPP and non-3 GPP access or mobility from EPC, the downlink data path is switched towards the target access in this step, 16b. UPF provides an N4 Session Modification Response to the SM.).  

As per claim 49,
Navratil teaches the system according to claim 48, wherein the system further comprises one or more UPFs, each configured to: receive, from the SMF, the N4 MB session modification request; and send, to the SMF, an N4 MB session modification response(Navratil see page 16, SMF needs to initiate N4 Session Modification procedure to the UPF, N9 terminating point or PDU Session Anchor, 
connecting to the released UPF in step 3, if the intermediate UPFs of N3 terminating point is released in step 2, the SMF initiates an N4 Session Modification procedure towards the UPF {PDU Session Anchor or another intermediate UPF} connecting to the released UPF, indicating the need to remove AN Tunnel Info for N3 tunnel of the corresponding PDU Session, the UPF connecting to the released UPF will buffer the DL packets for this PDU Session, Otherwise, N4 Session Modification procedure occurs toward N3 terminating point).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2018/0263074 which teaches a method for enhanced Multimedia Broadcast Multicast Service (eMBMS) in a source cell or area, to unicast in a target cell;
U.S. PGPub 2018/0317201 which describes a method for transmitting and receiving a paging message in a mobile communication system;
U.S. PGPub 2018/0270778 which teaches a method for AF influenced PDU session management and subscription procedures;
U.S. PGPub 2019/0357129 which teaches a method for selecting a serving AMF of a network node in a wireless communication using network slice selection assistance information NSSAI for a slice requested by the UE and priority information of the NSSAI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443